DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I, Species A-1, Species B-3, Species C-2, and Species D-9 in the reply filed on 12/14/2021 is acknowledged, drawn to claims 1-8.  The traversal is on the ground(s) that  Species C-1 and Species C-2 are the same embodiment, just different viewpoints. Examiner withdraws the species restriction requirement with respect to Species C-1 and C-2. However, Examiner maintains the remainder of the species restriction requirements, because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement. Applicant further argues that there is no search burden. Examiner disagrees, since many of the searches directed to the remainder of the Species A, B, and D will require different search terms because many of the species are mutually exclusive from one another.  
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 3 recites “wherein the photoelectric conversion layer extends in the electrode contact part via the division part, and in the electrode contact part, the second electrode penetrates the photoelectric conversion layer extending in the electrode contact part to be in contact with the third electrode” it is unclear what structure extends in the electrode contact part via the division part is supposed to convey. Is the photoelectric conversion layer supposed to be present in the electrode contact part and the division part or is it defining the structure of the photoelectric conversion layer in some other way. 
Claim 4 defines a width and gives a single reference point, therefore it is unclear how the width is being defined.
Claim 7 recites “electrode transport layers” and “hole transport layers”. These terms lack antecedent basis and further it is unclear what layers are being referred to.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102 (a)(1)/102(a)(2) as being anticipated by Aoki (US 2017/0162810 A1).
	Regarding claims 1 and 2, Aoki discloses a photoelectric conversion element (See Figs. 1-3, 11-13, 16, and 21) comprising:
	a first electrode (11);
	a hole blocking layer (12, PEDOT:PSS, [0109], see Fig. 21, applied so as to overlay 11);
	a photoelectric conversion layer (14);
	a second electrode (16);
	a third electrode (portions of electrode 11 which lie between holes 50, see Fig. 11);
	a photoelectric conversion part in which the first electrode (11), the hole blocking layer (12) the photoelectric conversion layer (14) and the second electrode (16) are stacked (See Fig. 21), 
  	an electrode contact part (portions between 50) in which the second electrode (16) is in contact with the third electrode (portions of electrode 11 which lie between holes 50, see Fig. 11);
	a division part (gap that separates 11 from adjacent 11) dividing the photoelectric conversion part and the electrode contact part (see Fig. 12, gap that separates 11 from 
	With regards to the limitation “wherein an area (S1) where the second electrode is in contact with the third electrode in the electrode contact part and an area (S2) of the photoelectric conversion part satisfy expression (1) below: 
1.0 x 10-4 < 100 x (S1/S2) --- expression (1)” no boundary with respect to areas S1 and S2 have been defined therefore any areas can be chosen and therefore ones are chosen in Aoki which would meet the limitation as set forth above. 
	Regarding claim 3, Aoki discloses all of the claim limitations as set forth above.
In addition, Aoki discloses that the photoelectric conversion layer (14) extends in the electrode contact part (portions between 50) via the division part (gap that separates 11 from adjacent 11).
Regarding claim 4, Aoki discloses all of the claim limitations as set forth above.
In addition, Aoki discloses that the photoelectric conversion layer includes an electron-transporting layer and a hole-transporting layer (see Fig. 21 p and n-type layers are in layer 14, [0108]).
Regarding the claim limitation “a width from an edge of a side of the photoelectric conversion part through an edge of a side of the electrode contact part in the division part is 100 times or more as large as an average thickness of the electron-transporting layer”, the direction and boundary of the width is not limited, therefore any width can be the widths recited and therefore Aoki discloses “a width from an edge of a side of the photoelectric conversion part through an edge of a side of the electrode contact part in 
Regarding claims 5 and 6, Aoki discloses all of the claim limitations as set forth above.
In addition, Aoki discloses a plurality of photoelectric conversion elements each of which is the photoelectric conversion element according to claim 1, wherein, in a first photoelectric conversion element and a second photoelectric conversion element that are adjacent to each other among the plurality of photoelectric conversion elements, the third electrode of the first photoelectric conversion element is electrically coupled to the first electrode of the second photoelectric conversion element (see Fig. 3, serially interconnected ([0076]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lifka (US 2021/0265517 A1) in view of Honda (US 2019/0305168 A1).
Regarding claims 1 and 2, Lifka discloses a photoelectric element comprising (see Fig. 3 [0034]-[0035][0038][0039]):
a first electrode (11);
a charge transport layer (12, perovskite layer 13 contains layer 12, shown as a single layer in Fig. 3);

a second electrode (15);
a third electrode (18);
a photoelectric conversion part in which the first electrode, the hole blocking layer, the photoelectric conversion layer, and the second electrode are stacked (See Fig. 3);
an electrode contact part (section shown by R2) in which the second electrode (15) is in contact with the third electrode  (18) (see portion R2 15 is in electrical contact with 18);
a division part dividing the photoelectric conversion part and the electrode contact part (R0).
	With regards to the limitation “wherein an area (S1) where the second electrode is in contact with the third electrode in the electrode contact part and an area (S2) of the photoelectric conversion part satisfy expression (1) below: 
1.0 x 10-4 < 100 x (S1/S2) --- expression (1)” no boundary with respect to areas S1 and S2 have been defined therefore any areas can be chosen and therefore ones are chosen in Lifka which would meet the limitation as set forth above. 
	However, Lifka does not disclose that the charge transport layer comprises hole blocking materials. 
	Honda discloses that a charge transport layer often coupled with a first electrode is a hole blocking layer (see Fig. 4 layers 2 and 3 [0279]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the charge transport layer of Lifka by replacing it with a hole blocking 
Regarding claim 4, modified Loki discloses all of the claim limitations as set forth above.
In addition, Loki discloses that the photoelectric conversion layer includes an electron-transporting layer and a hole-transporting layer (see [0045] within and part of layer, can be more than one layer and [0046] within layer 13).
Regarding the claim limitation “a width from an edge of a side of the photoelectric conversion part through an edge of a side of the electrode contact part in the division part is 100 times or more as large as an average thickness of the electron-transporting layer”, the direction and boundary of the width is not limited, therefore any width can be the widths recited and therefore Aoki discloses “a width from an edge of a side of the photoelectric conversion part through an edge of a side of the electrode contact part in the division part is 100 times or more as large as an average thickness of the electron-transporting layer.”
	Regarding claim 5, modified Lifka discloses all of the claim limitations as set forth above.
	In addition, Lifka discloses a plurality of photoelectric conversion module including a plurality of photoelectric conversion elements including first and second photoelectric elements which are adjacent to each other, the third electrode of the first photoelectric conversion element is electrically coupled to the first electrode of the second photoelectric conversion element (see Fig. 3, serially interconnected, cells 1C and 1D, [0051]).
Regarding modified claims 7 and 8, modified Lifka discloses all of the claim limitations as set forth above.
	In addition, Lifka discloses that wherein between the photoelectric conversion elements adjacent to each other, electron-transport layers ([0045]-within and part of layer, can be more than one layer) and hole transport layers ([0046] within layer 13) are not extended to each other and the photoelectric conversion layers are not extended to each other.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/           Primary Examiner, Art Unit 1726